DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: item 13 in figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1, lines 10-11, says “, said bidirectional trolley (1) being characterized in that the drawbar (2) comprises” and should say “, and the drawbar (2) comprises”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ducato (EP-2765054-A1) in view of Schmalzhofer (DE-102016013725-A1).

Regarding claim 1, A Bidirectional trolley (trolley 1, fig.9-11) comprising a movable drawbar (steering unit 2 which has structure 20 and upright 21 to form a drawbar, fig.9), a pushhandle (handlebar 2a, fig.9), a loading and unloading plan (frames 31 and 32, fig.9-11), two front wheels (Wheels WR and WL on adjustable frame 32, fig.11) and two rear wheels (Wheels WR and WL on adjustable frame 31, fig.11) connected to the loading and unloading plan (Wheels WR and WL are mounted to the adjustable frames 31 and 32, fig.11, paragraph [0012] and [0029]), a handling system (transmission for connection between the steering unit 2 and the steering wheels WL, fig.11, paragraph [0029]) comprising in turn a first toothed means (front transmission member 10, fig.11, paragraph [0029]) connected by meshing to a second front wheel (front transmission 
	Ducato fails to teach the folding metal ring disengages a brake. However, Schmalzhofer teaches a folding metal ring (pivoting unit 10, fig.2,page 4, paragraph 5) which, once released, enters the working position and disengages a brake (moving pivoting unit 10 can engage and disengage fixing unit 30, fig.2, page 5, paragraph 2).
Ducato and Schmalzhofer are both considered to be analogous to the claimed invention because they are in the same field of trolleys. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ducato with the teachings of Schmalzhofer and have the folding metal ring engage and disengage a brake. Doing so would allow the operator 
	

Regarding claim 2, wherein a first two wheels are positioned along a first diagonal of the trolley and are free to move and the second two wheels are placed on a second diagonal of the trolley and are operated and controlled by the handling system (Steering unit 2 connects to one front steering wheel and one rear steering wheel, the other front wheel and rear wheel are freely pivotable, the steering wheels can be on the same side making them be inline or opposite sides of the trolley making them be on a diagonal, paragraph [0014] and [0028] and [0029]). 

Regarding claim 3, Ducato in combination with Schmalzhofer teaches wherein said wheels can be rotated by an angle of 90 degrees (Ducato, wheels WR and WL can rotate 90 degrees, fig.10, paragraph [0031]).

Regarding claim 6, Ducato in combination with Schmalzhofer teaches wherein said drawbar is configured to assume different positions around the trolley and to make an arc of 180 degrees starting from one of the two lateral positions of the trolley that is from the left side to the right side of the trolley (steering unit 2 can oscillate 90 degrees with respect to a neutral position making a total arc of 180 degrees with 90 degrees in either direction of neutral, Fig.10, paragraph [0031]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ducato (EP-2765054-A1) in view of Schmalzhofer (DE-102016013725-A1), in further view of Auria (WO-2010134038-A1).

Regarding claim 4, Ducato in combination with Schmalzhofer teach the bidirectional trolley of claim 1, but fail to teach wherein said drawbar further comprises a pivoting wheel connected thereto to ensure stability to the drawbar itself.
	However, Auria teaches wherein said drawbar further comprises a pivoting wheel connected thereto (wheel 5, fig.4 and 5) to ensure stability to the drawbar itself.
Ducato and Auria are both considered to be analogous to the claimed invention because they are in the same field of trolleys. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ducato with the teachings of Auria and have a pivot wheel on the drawbar. Doing so would aid in the rotation of drawbar of Duacto, as well as provide support of the drawbar when user is pushing or pulling on the handle (2a) of Ducato. 
	
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 depends upon claim 1 which is rejected, but claim 7 has the limitation of the brake engaging the first toothed means, and Ducato in combination with 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gilbert (US-20140117636-A1) teaches front wheel assembly for child support device with meshed gears for controlling the rotation of the wheels. Junghans (WO-2018050691-A1) teaches a trolley with a connecting rod that operates a brake when moved between vertical and horizontal. DE-202010005402-U1 teaches a dolly with handle, drawbar, brake, gears, and chain for steering the dolly. Czarnacki (EP-3305623-A1) teaches a cart with a drawbar that steers the wheels. Wang (CN-107344561-A) teaches a small turning radius cart with a handle and drawbar that control the turning radius of the cart. Yanagiya (WO-2016208060-A1) teaches a truck devices that has gear arrangements for controlling the wheel rotation. DE-202016106329-U1 teaches a dolly with handle, drawbar, and electrical control means. Holle (WO-2015036945-A1) teaches a steering device and vehicle having such a steering device with gears, drawbar, handle, and connecting rods. Schwarz (EP-2669143-A2) teaches a transport trolley and a method for moving a transport trolley with gears and chains for steering wheels. Broemmelsiek (DE-102011118947-B3) teaches a transport trolley with handle and brake mechanism operated by tilting of the handle. Bossotto (EP-2418137-A1) teaches a conveying trolley for industrial plants with drawbar, handle, and connecting rods to have the wheels rotate together.  Schwarz (EP-2384950-A2) teaches a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618